PER CURIAM.
Thomas McLean appeals his jury convictions for conspiracy to distribute and possess with intent to distribute cocaine base, possession with intent to distribute cocaine base, and possession of cocaine base, in violation of 21 U.S.C.A. §§ 841, 844, and 846 (West 1999 & Supp.2001). The court subsequently sentenced McLean to 240 months’ imprisonment. On appeal, McLean attacks the sufficiency of the evidence to support the jury’s verdict. We have reviewed the record, and viewing the evidence in the light most favorable to the Government, we find sufficient evidence to support McLean’s convictions. See Glasser v. United States, 315 U.S. 60, 80, 62 S.Ct. 457, 86 L.Ed. 680 (1942).
Accordingly, we affirm McLean’s convictions and sentence. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.